DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claims 17-24 are added in the reply filed 03/23/2022.
Applicant's arguments filed 03/23/2022 have been fully considered but they are not persuasive.
Applicant argues that Vaidya does not disclose multiple layers of porous material and does not move gas through the porous layers. 
Examiner disagrees, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Vaidya does not disclose multiple layers of porous material) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, Vaidya does indeed teach gas distributing structures (col. 6, lines 1-30).
Regarding the new claims added (18-24), it is noted that majority are drawn to non-elected species, see below section on original presentation, and the respective claims are hereby withdrawn. 
Due to the explanations above, Applicant’s arguments are rendered not persuasive.

Election/Restrictions
Newly amended claim 8 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 8 as amended is now drawn to a non-elected species (at least Fig. 9, para. [0114-0118]). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 8 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Newly submitted claims 18-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the above claims are drawn to a non-elected species (at least Fig. 9, 15, para. [0114-0118]).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 401.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Temperature control device (appears to be heating device and/or cooling device, para. [0196]; cylindrical housing with a cavity or similar, para. [0233]) in claims 1-9, 11-15.
Gas distributing structure (appears to be one or more gas distributing layers, para. [0073) in claims 1-6, 8-15.
Contacting arrangement (appears to be electrical contact(s), para. [0240]) in claim 11.
Processing source (appears to be a coating material source and/or a light exposure device, para. [0198, 0199]) in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5, 6, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0259466 to “Domeniconi” in view of US 2012/0301615 to “Honda,” US 5,076,203 to “Vaidya.”
Claim 1: Domeniconi discloses a temperature control roller (1 [blow thermal roller], Fig. 2), comprising: a cylindrical roller shell (4 [outer tubular element]), which has a multiplicity of gas outlet openings (30 [first suction holes]); a temperature control device (35/source, para. [0121-0123]), which is configured to supply thermal energy to and/or extract thermal energy from the roller shell (4, para. [0101-0110]); multiple gas lines (9 [radial ducts], 33[suction duct], see para. [0114] where at Domeniconi discloses at least one 33 is arranged, which is interpreted as one or more exist), extending along the axis of rotation (X-X [longitudinal axis of 3]); a gas distributing structure (13/15/3), which couples the multiple gas lines (33) and the multiplicity of gas outlet openings (30) to one another in a gas-conducting manner (15/3, see Fig. 2, 3). 
However Domeniconi does not explicitly disclose the gas distributing structure considered capable to have a lower structure density and/or greater electrical conductivity than the roller shell.
Honda teaches a gas distributing structure (62 [internal block], Fig. 11) considered capable to have a lower structure density (see Fig. 11 where structure density (interpreted as changing hole size in this instance) of 62 appears to be lower than 11 [first shell] and can be changed as necessary) and/or greater electrical conductivity than the roller shell (11 [first shell]), for the purpose of setting the conductance of each channel extending from the gas flow path to the through holes independently thus enabling the intensity of gas cooling in the width direction of the substrate to be varied (para. [0112]). It is noted that Honda is teaching that one can optimize the structure as necessary. Additionally, the courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05 II (A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of the structure density as taught by Honda with motivation to set the conductance of each channel extending from the gas flow path to the through holes independently thus enabling the intensity of gas cooling in the width direction of the substrate to be varied.
Claims 3 and 1 (incorporated from c4): The apparatus of Domeniconi in view of Honda does not disclose (claim 3) the gas distributing structure having a porous layer, which is represented by the structure density of the gas distributing structure; (claim 1) the gas distributing structure having multiple layers, which differ from one another in their structure density.
Vaidya discloses (claim 3) a gas distributing structure (40/50/60/70 [drum or fixed support], Fig. 7-10) having a porous layer (see col. 6, lines 5-35, where it can be formed of porous material), which is represented by the structure density of the gas distributing structure (see col. 6, lines 5-35) for the purpose of being made of a material which gas is made to pass in order to form a gas layer or film intermediate the drum/support and the base film (see col. 6, lines 5-10); (claim 1) the gas distributing structure (40/50/60/70)  having multiple layers (see in Fig. 7-10 where each has multiple layers), which differ from one another in their structure density (see Fig. 7-10 and col. 6, lines 5-35 where they different in structure density which is interpreted as hole size/type such as porous and/or pipes, channels), for the purpose of having features that may be an additional or alternative to the nozzle-injection of gas (col. 6, lines 5-15). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the porous layer and differing layers of structure density as options as taught by Vaidya with motivation to be made of a material which gas is made to pass in order to form a gas layer or film intermediate the drum/support and the base film, and/or have features that may be an additional or alternative to the nozzle-injection of gas.
Claim 2: The apparatus of Domeniconi in view of Honda, Vaidya discloses the structure density (hole size, Fig. 11, Honda) of the gas distributing structure (62) is defined by gas-conductive openings (hole size, para. [0112], Honda) in the gas distributing structure (62). 
Claim 17: The apparatus of Domeniconi in view of Honda, Vaidya discloses wherein the structure density (40/50/60/70, Fig. 7-10, Vaidya) comprises a number of gas conducting channels (42 [metal bars]) per layer area through which gas may flow from the multiple gas lines (not shown but similar to 84 [feed pipe]) to the multiplicity of gas outlet openings (pores).
Claim 4: (Cancelled).
Claims 5 and 6: The apparatus of Domeniconi in view of Honda does not disclose (claim 5) the gas distributing structure (13/15/3, Fig. 2, Domeniconi) having multiple circumferential channels (13 [helical channels], Fig. 2-5, para. [0092-0100]), each circumferential channel (13) of which couples the multiple gas lines (9) to one another in a gas-conducting manner (interpreted as in fluid communication); (claim 6) each circumferential channel (13) of the multiple circumferential channels extend longitudinally around the axis of rotation (X-X, para. [0100]). 
Claim 10: The apparatus of Domeniconi in view of Honda discloses the temperature control device (35/source, Fig. 2, Domeniconi) having: a cylindrical housing (35 [coupling member]), which has a cavity (inside 35) for receiving a temperature control fluid (see para. [0121-0123], where it receives the gas at least temporarily).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domeniconi in view of Honda as applied to claims 1, 2, 3, 5, 6, 10 above, and further in view of US 2004/0074443 to Madocks. 
Claim 7: The apparatus of Domeniconi in view of Honda does not disclose the gas distributing structure having a gas distributing layer which is penetrated by a multiplicity of perforations, which is represented by the structure density.
Madocks discloses a gas distributing component (22 [support surface], Fig. 6) having a gas distributing layer (22), which is penetrated by a multiplicity of perforations (46, 46’ [portions], para. [0047] where they can be slits which are interpreted as perforations), which is represented by the structure density for the purpose of being shaped as slits rather than tubes, or be shaped as any desired combination or other elongated shapes (para. [0047]) for achieved web cooling.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the option of perforations as taught by Madocks with motivation to be shaped slits as rather than tubes, or be shaped as any desired combination or other elongated shapes for achieved web cooling. 
Claim 8: (Withdrawn).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domeniconi in view of Honda as applied to claims 1, 2, 3, 5, 6, 10, 17 above, and further in view of US 4,202,542 to “Lammers.”
Claim 9: The apparatus of Domeniconi in view of Honda does not disclose the roller shell being dielectric.
Lammers discloses a roller shell (10 [drum], Fig. 1) being dielectric (see where 10 is coated with a dielectric which renders at least part of 10 being dielectric) for the purpose of having the surface contacting the sheet at least being non-conductive (col. 9, lines 41-46). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirements of the roller shell as taught by Lammers with motivation to have the surface contacting the sheet at least being non-conductive. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domeniconi in view of Honda as applied to claims 1, 2, 5, 6, 10 above, and further in view of US 2007/0134426 to “Hayashi.”
Claim 11: The apparatus of Domeniconi in view of Honda does not disclose further comprising: a contacting arrangement, which is connected in an electrically conductive manner to the gas distributing structure for coupling an electrical potential into the gas distributing structure. 
Hayashi discloses a contacting arrangement (18/22/14, Fig. 1), which is connected in an electrically conductive manner (para. [0053]) to a gas distributing structure (14 [can roller]) for coupling an electrical potential into the gas distributing structure (see para. [0045] and para. [0053] where electrical potential is applied) for the purpose of having web be electrostatically attracted to the surface of the roller (see para. [0053]) thus cooling efficiency of the film can be maintained (para. [0016], [0045]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the contacting arrangement as taught by Hayashi with motivation to have web be electrostatically attracted to the surface of the roller thus cooling efficiency of the film can be maintained.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domeniconi in view of Honda as applied to claims 1, 2, 5, 6, 10 above, and further in view of US 2003/0079983 to “Long.”
Claim 12: The apparatus of Domeniconi in view of Honda does not disclose the gas distributing structure having multiple segments that are electrically insulated from one another and electrically conductive. 
Long discloses a structure (20/45, Fig. 2a-2e) having multiple segments (5 [sub-electrodes]) that are electrically insulated from one another and electrically conductive (see para. [0028-0032]) for the purpose of being selected to avoid arcing between sub-electrodes due to a small voltage (para. [0030]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the segments and insulated configuration taught by Long with motivation to be selected to avoid arcing between sub-electrodes due to a small voltage.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domeniconi in view of Honda as applied to claims 1, 2, 5, 6, 10 above, and further in view of US 2016/0377328 to Hurbi.
Claim 13: The apparatus of Domeniconi in view of Honda does not disclose the gas distributing structure having an anisotropic electrical conductivity.  
Hurbi discloses a gas distributing structure (104 [conduit loop], Fig. 2) having an anisotropic electrical conductivity (see para. [0016] where 105 [heat transfer fluid] includes particles with an anisotropic electrical conductor), for the purpose of having different electrical conductivities in different crystallographic directions, thereby causing the motion of the heat transfer fluid through the conduit loop after an electric field is applied to it (para. [0016]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the structure material requirements as taught by Hurbi with motivation to have different electrical conductivities in different crystallographic directions, thereby causing the motion of the heat transfer fluid through the conduit loop after an electric field is applied to it.
Claim 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0259466 to “Domeniconi” in view of US 2012/0301615 to “Honda.” 
Claim 14: The apparatus of Domeniconi in view of Honda discloses a transporting arrangement, comprising: a temperature control roller of claim 1 (see claim 1 rejection above).
However it does not explicitly disclose two circulatory deflecting rollers (24 [conveying rollers], Fig. 1, Honda), which are configured to wind a substrate between them in a circulating manner by the temperature control roller (27 [can], para. [0043]) for the purpose of guiding the substrate from the feed spool roller to the film forming region and finally to the end spool roller, thereby achieving film formation of the substrate (para. [0043]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the components above as taught by Honda with motivation to guiding the substrate from the feed spool roller to the film forming region and finally to the end spool roller, thereby achieving film formation of the substrate.
Claim 15: The apparatus of Domeniconi in view of Honda disclose vacuum arrangement, comprising: a transporting arrangement of claim 14 (see claim 1 rejection above), a processing source (19 [film-forming source], Fig. 1, Honda) for processing a substrate transported by the temperature control roller (27, see Fig. 1, par. [0037]). 
Claim 16: (Withdrawn).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718